ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that WILLIAM F. ARANGUREN of JERSEY CITY, who was admitted to the bar of this State in 1981, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) and (b) (failure to communicate), RPC 1.16(d) (failure to comply with obligations for termination of representation), RPC 3.2 (failure to expedite litigation), RPC 8.1(b) (misstatements of fact or failure to disclose facts in connection with disciplinary matter) and RPC *6658.4(e) (dishonesty, fraud, deceit or misrepresentation); and good cause appearing;
It is ORDERED that WILLIAM F. ARANGUREN is suspended from the practice of law for a period of six months and until the further Order of the Court, effective January 2, 2001; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.